745 N.W.2d 779 (2008)
Robert AUSLANDER and Carol Auslander, Plaintiffs-Appellees,
v.
Allan W. CHERNICK, M.D., Cardiovascular Specialists, P.C., Howard S. Goldberg, M.D., and Howard S. Goldberg, M.D., P.C., Defendants-Appellants.
Docket No. 134147. COA No. 274079.
Supreme Court of Michigan.
March 24, 2008.
On order of the Court, the motion for reconsideration of this Court's October 17, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant reconsideration and, on reconsideration, would grant leave to appeal.